In a timely response to our show cause order, appellant argues
                that the August 7 judgment should be appealable under NRAP 3A(b)(1),
                as it effectuated the costs award as required by NRS 18.120 and NRS
                18.180. Respondent replies that this court has allowed appeals from
                several orders that are not self-executing, such as orders granting motions
                to dismiss and for summary judgment, and that, here, only the July 10
                order was appealable.
                              The August 7 judgment is not appealable. In Campos-Garcia
                u. Johnson,       Nev. , P.3d (Adv. Op. No.              (4, August IL, 2014),
                we explained that judgments that merely duplicate earlier, appealable
                orders are not themselves appealable. Here, the judgment did not disturb
                or revise either the rights and obligations settled in the final summary
                judgment or the terms of the July 10 post-judgment costs award. As a
                result, the judgment was superfluous and unappealable. Id. As appellant
                failed to timely appeal from the July 10 award, we
                              ORDER this appeal DISMISSED.



                                                                , C.J.




                 VI                                                      itet'ac
                Pickering                                  Hardesty


                                             J:                                         J.
                Parraguirre                                Doug


                                                                                        J.
                                                           Saitta


SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A
                cc:   Hon. Elliott A. Sattler, District Judge
                      Jeffrey A. Dickerson
                      Holland & Hart LLP/Reno
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A